Citation Nr: 0421907	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-07 291A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1981 until the Physical Evaluation Board recommended 
him for discharge in May 1981.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the Newark Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The matter of entitlement to service connection for 
prostatitis based on de novo review is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action on your part is required.


FINDINGS OF FACT

1.	 In a March 1984 decision, the Board denied service 
connection for prostatitis based on the finding that it pre-
existed, and was not aggravated by, service.

2.  Evidence added to the record since the March 1984 Board 
decision bears directly and substantially on whether 
prostatitis was aggravated in service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for prostatitis may be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the portion of the claim 
being addressed and the appellant consequently is not 
prejudiced, notice at this point in time is unnecessary.  

II.  Factual Background 

Evidence of Record in March 1984

The veteran's service medical records (SMR's) show that he 
provided a history of prostatitis when he had complaints of 
neck, stomach and back pains within days of service entry.  
On examination, the prostate was enlarged, boggy, and 
slightly tender.  Medication was prescribed.  On May 1981 
service separation examination, no residuals of prostatitis 
were noted.  

Postservice medical records include a May 1982 VA examination 
report, when prostatitis by history was diagnosed and it was 
noted that it had resolved.  Statements from Dr. C.B. dated 
in February 1983, indicate he initially saw the veteran for 
an infected prostate gland in July 1981 and periodically 
treated him for this disorder.  Statements dated in July 1983 
note that the veteran was treated with Motrin during basic 
training at Mount Creek Hospital at Fort Jackson, S.C. and 
that his present disorders (including prostatitis) were 
directly related to service.    

At a regional office hearing in February 1983, the veteran 
testified that he did not have any prostatitis symptoms when 
he entered service.  After he was in training for a couple of 
days he began experiencing pain in the groin area.  He went 
to a doctor and was given Motrin and Geocillin.  He stopped 
taking these medications after his surgery for a perforated 
ulcer in February 1981.  

In March 1984, based on the evidence outlined above, the 
Board denied service connection for prostatitis, finding that 
it pre-existed, and was not aggravated by, service.  

Evidence received since March 1984

July 1981 to April 1995 medical records from Dr. C.B. show 
treatment for prostatitis.  Further treatment records from 
May 1986 to April 1996 show continuing treatment for prostate 
problems.  

VA medical records from June 1997 to September 1998 show 
history of a groin kick injury in service, a history of 
chronic prostatitis, and a history of prostate abscess.  

At a March 2004 Travel Board the veteran suggested that his 
condition became worse in service and that he continues to 
receive treatment for prostatitis.

III.  Criteria and Analysis

The March 1984 Board decision denying service connection for 
prostatitis is final based on evidence then of record.  
38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 5108, VA must reopen 
a previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

On review of the record, the Board finds that the evidence 
received since March 1984 is new, as it was not previously of 
record.  Since it contributes to a more complete disability 
picture of the prostatitis postservice, it may impact on the 
question of whether prostatitis was aggravated by service.  
Hence it is material to the matter at hand.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As it is both new and 
material, the claim may be reopened. 


ORDER

The appeal to reopen a claim of service connection for 
prostatitis is granted.


REMAND

The record now shows that the appellant has received 
treatment for prostatitis since July 1981 (within two months 
after service) and that he underwent treatment for 
prostatitis in service.  What he still needs to establish 
service connection for prostatitis is competent evidence that 
the prostatitis became worse (was aggravated by) service.  
This is a medical question that is best resolved by competent 
(medical) opinion.  

Furthermore, there has been inadequate notice of the VCAA, 
and as the claim is being remanded anyway, there is an 
opportunity to ensure that VCAA notice is in full compliance 
with controlling guidelines.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be provided 
notice of the VCAA (as it pertains to 
the claim of service connection for 
prostatitis based on de novo review) 
that is in full compliance with the 
statutes, implementing regulations, and 
precedent interpretative decisions of 
the United States Court of Appeals for 
Veterans Claims.  He and his 
representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all medical care providers who 
have ever treated him for prostatitis, 
prior to service, during service, and 
since service.  The RO must obtain 
complete treatment records (those not 
already in the claims folder) from all 
treatment sources identified.  If any 
records sought cannot be obtained, the 
reason for such must be noted in the 
record.  

3.  The RO should then arrange for the 
veteran's claims file to be forwarded 
to a urologist for review and an 
opinions as to the following: 

Based on the evidence of 
record, did prostatitis 
pre-exist the veteran's 
entrance on active service?   
If so, did it at least as 
likely as not increase in 
severity during service?  

The reviewing urologist should provide 
detailed rationale for all opinions given 
.
 
4.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case 
should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



